Citation Nr: 0114070	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome and scoliosis of the lumbosacral spine at L5, with 
traumatic arthritis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from December 1971 to 
November 1973.

This matter arises from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the veteran's 
rating to 40 percent for low back syndrome and incorporated 
scoliosis, which had been previously assigned a separate 
noncompensable rating. The veteran disagreed with the 
assigned rating and perfected an appeal.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDING OF FACT

The veteran's chronic low back syndrome and scoliosis of the 
lumbosacral spine at L5, with traumatic arthritis, is 
productive of severe limitation of motion and persistent 
symptoms of bilateral radiculopathy with characteristic pain, 
diminished ankle jerk, and an antalgic gait. 


CONCLUSION OF LAW

A disability rating of 60 percent for chronic low back 
syndrome and scoliosis of the lumbosacral spine at L5, with 
traumatic arthritis, is warranted.  38 U.S.C.A. §§ 1155 (West 
1991), Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5295, 5293 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim for an increased 
rating, he was afforded VA examination, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  Therefore, the Board finds that the duty to 
assist as mandated by the Veterans Claims Assistance Act, 
supra, has been fulfilled. 

The veteran was granted service connection for chronic low 
back syndrome and scoliosis of the lumbar spine by separate 
ratings.  Each disability had an effective date of 1973.  The 
low back syndrome was assigned a 10 percent rating, the 
scoliosis was noncompensable.  In December 1999, the veteran 
requested an increased rating for his back, including 
arthritis.  In March 2000, the RO assigned a 40 percent 
rating for low back syndrome, added traumatic arthritis, and 
incorporated the scoliosis as part of the disability 
evaluated.  The RO concluded that separate ratings for 
scoliosis and low back syndrome would violate the rule 
against pyramiding as the same disability would be evaluated 
twice.  See 38 C.F.R. § 4.14 (2000).  The veteran disagreed 
with the 40 percent rating, asserting that his back 
disability was more severe than recognized by that rating.  
This appeal followed.

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

The veteran's VA medical records covering the period from 
April 1997 through April 2000 show complaints of low back 
pain radiating to the left lower leg in September 1997, with 
a diagnosis of low back pain and musculoskeletal pain.  
Primary care clinical notes from December 1999, and January 
2000, likewise show complaints of severe low back pain with 
diagnoses of low back pain.  The veteran also reported being 
bedridden for days at a time because of the pain.  He was 
provided with a cane in December 1999.  A January 2000 
magnetic resonance imaging (MRI) scan of the lumbar spine 
showed decreased disc space height and mild bulge at L3-4 
with mild acquired central canal stenosis.  There was some 
arthropathy at L5.  The veteran was prescribed medication.  
There are no further reports of clinical findings or 
treatment through April 2000.

The veteran was afforded a VA examination in February 2000.  
He complained of increased pain in his low back with 
exertion, straining, or standing for an extended length of 
time.  He stated that the pain had been constant since 
service, but had increased lately with pain down his left 
leg.  The physical examination revealed tenderness to 
percussion of the low back.  Range of motion study 
demonstrated that the veteran could forward flex his spine to 
20 degrees, extend to 10 degrees, flex to the right and left 
side, 10 degrees each, and rotate to only 3 degrees each 
side, right and left.  Straight leg raising was positive 
bilaterally reaching only 5 degrees of lifting.  The 
veteran's reflexes were 2+ with the exception of ankle jerks 
which were 1-, with both toes downgoing.  There was decreased 
sensation.  Pinprick in patchy areas in the left lower 
extremity was consistent with dermatome distribution.  The 
veteran's gait was antalgic and he walked with the aid of a 
cane.  A December 1999 X-ray of the lumbosacral spine showed 
scoliosis concave to the left, with partial sacralization of 
L5 on the right.  There was slight disc space narrowing at 
L5-S1 and hypertrophic changes with osteophytes present at 
L3-4, and T12-L1.  Facet hypertrophy was present bilaterally 
at L4-5 and on the left at L5-S1.  The examiner referred to 
the MRI conducted in January 2000, and reiterated the 
results.  The examiner noted that the radiologist reported 
mild degenerative disc disease at L3-4 and very mild disc 
bulge at L4-5, with facet arthropathy as described above.  
There was no evidence of disc herniation or any significant 
neuroforaminal stenosis.  An electromyographic (EMG) study 
conducted on December 1999 showed bilateral S1 radiculopathy.  
The examiner found that the worsening of the veteran's 
symptoms might be secondary to the progression of 
degenerative joint disease as well as the mild spinal canal 
stenosis in the lumbosacral region.  He reported that the 
progression was related to the trauma suffered during 
service.  He also reported that the left leg pain might be 
secondary to the S1 radiculopathy.  The scoliosis was noted 
by X-ray.  

As previously stated, the veteran is currently assigned a 40 
percent disability rating for his low back syndrome, 
including scoliosis at L5, and traumatic arthritis of the 
lumbosacral spine.  His condition has been evaluated pursuant 
to the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5292, which refer to traumatic arthritis and 
limitation of motion of the lumbar spine, respectively.  
According to DC 5010, traumatic arthritis is evaluated as 
degenerative arthritis (DC 5003), which, when established by 
X-ray findings, is rated based upon limitation of motion of 
the joints involved.  The diagnostic code applicable here is 
DC 5292, which provides a maximum 40 percent rating for 
severe limitation of motion of the lumbar spine.  As the 
veteran has already been assigned this rating, no further 
consideration is warranted under this particular diagnostic 
code.  

However, as the veteran's service-connected disability 
includes manifestation of degenerative disc disease, 
Diagnostic Code 5293, which refers to intervertebral disc 
syndrome, is also for consideration.  According to this 
diagnostic code, a 40 percent rating is warranted for severe 
symptoms, productive of recurring attacks, with intermittent 
relief.  The next higher and highest rating available under 
this Code is 60 percent for pronounced intervertebral disc 
syndrome.  This rating is warranted for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  In reviewing the February 
2000 VA examination findings and the veteran's statements, 
the Board is persuaded that the resulting disability picture 
more nearly approximates that of pronounced intervertebral 
disc syndrome.  The veteran's complaints of pain are credible 
and fully supported by the examination findings.  
Significantly, motion was severely restricted.  Moreover, 
while there was no clinical evidence of muscle spasm, there 
were some neurological symptoms, including decreased ankle 
jerk and bilateral radiculopathy.  In addition, although the 
MRI indicated no evidence of disc herniation, the examiner 
did report that the veteran's spinal canal showed some 
stenosis, and that his symptoms had progressed and were 
secondary to his service-connected disability.  Thus, the 
Board finds that resolution of reasonable doubt is warranted 
as the overall examination results do more nearly approximate 
the criteria associated with pronounced intervertebral disc 
syndrome.  Accordingly, under 38 C.F.R. § 4.7, a 60 percent 
rating is warranted.  As noted above, a 60 percent rating is 
the highest available under Diagnostic Code 5293, and no 
other Code applicable to the veteran's back disability allows 
for a higher rating. 

The Board also notes that, as the veteran has been assigned 
the maximum rating available under the applicable diagnostic 
code, further evaluation of functional loss due to pain under 
38 C.F.R. §§ 4.40 and 4.45 is not for consideration here.  
See Johnston v. Brown 10 Vet. App. 80, 85 (1997).   


ORDER

Entitlement to a 60 percent rating for chronic low back 
syndrome and scoliosis of the lumbosacral spine at L5, with 
traumatic arthritis, is granted, subject to the provisions 
governing the award of monetary benefits.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

 

